IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0836
                                Filed July 22, 2015


IN THE INTEREST OF J.C.,
Minor Child,

M.S., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the juvenile court order terminating her parental rights.

AFFIRMED.



       Molly E. Alley of Oliver Law Firm, P.C., Windsor Heights, for appellant

mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John Sarcone, County Attorney, and Christina Gonzalez and

Jessica Henry, Assistant County Attorneys, for appellee State.

       Nancy L. Pietz of Pietz Law Office, Des Moines, attorney and guardian ad

litem for minor child.



       Considered by Tabor, P.J., McDonald, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2


SCOTT, S.J.

       A mother appeals the juvenile court order terminating her parental rights.

We conclude the juvenile court did not abuse its discretion in denying the

mother’s motion to continue.      The court also properly denied the mother’s

request for additional time to work on reunification. We affirm the decision of the

juvenile court.

       I.     Background Facts & Proceedings

       Mercedes and Joshua are the parents of J.C., who was born in October

2014. Mercedes was incarcerated at the Iowa Women’s Correctional Facility on

a charge of third-degree theft at the time of the child’s birth.     The mother’s

parental rights to three older children had previously been terminated. Mercedes

has a history of substance abuse and criminal behavior. The child was removed

from her care soon after birth and placed in foster care. On November 10, 2014,

J.C. was adjudicated to be a child in need of assistance (CINA) pursuant to Iowa

Code section 232.2(6)(c)(2) and (n) (2013).

       On December 14, 2014, the State filed a petition seeking to terminate the

parental rights of Mercedes and Joshua.       Mercedes was granted parole on

February 9, 2015, and was released to the Fresh Start Women’s Center. The

juvenile court denied her motion seeking to continue the termination hearing.

       The termination hearing was held on February 27, 2015. In the previous

CINA cases involving her other children, Mercedes had not fully engaged in

services, missed a majority of available visitation, and was not honest with

service providers. In the present case she had signed up for parenting classes

and individual therapy but had not started yet. She was offered six visits with
                                             3


J.C. and missed one. She continued to have problems with honesty. 1 Evidence

was also presented that the mother associated with people who use illegal

substances and engaged in criminal activities. She did not take any steps to

address concerns about substance abuse.

       The juvenile court entered an order on April 28, 2015, terminating the

mother’s parental rights under sections 232.116(1)(b), (d), and (g).2 The court

found termination was in the child’s best interests, noting, “the concerns that led

to removal of this child, and her older biological siblings, continue to exist today.”

The court determined, “there are no legal exceptions in Iowa Code Section

232.116(3) which would argue against termination.” Mercedes now appeals the

termination of her parental rights to J.C.

       II.    Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.    In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).            The paramount

concern in termination proceedings is the best interest of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).


1
  During the hearing Mercedes initially stated she had not missed any visits, but then
admitted she had missed one. She stated always took the bus when she left the facility
to apply for jobs, then stated she sometimes got a ride with a friend. Furthermore, she
had been using computers that were supposed to be used only for job applications to
post on her Facebook page.
2
  Joshua’s parental rights were also terminated. He has not appealed the juvenile
court’s order.
                                           4


       III.   Motion to Continue

       Mercedes contends the juvenile court should have granted her motion to

continue. She asserts there was good cause for the continuance because she

was released from prison only about three weeks before the termination hearing.

The mother asserts she should have been given a longer period of time to

demonstrate the child could safely be returned to her care.

       Under Iowa Court Rule 8.5, part of the Iowa Rules of Juvenile Procedure,

“A motion for continuance shall not be granted except for good cause.” See In re

R.B., 832 N.W.2d 375, 378 (Iowa Ct. App. 2013). A juvenile court’s ruling on a

motion for continuance is reviewed under an abuse of discretion standard. In re

C.W., 554 N.W.2d 279, 281 (Iowa Ct. App. 1996).             We will “only reverse if

injustice will result to the party desiring the continuance.” Id.

       We conclude the juvenile court did not abuse its discretion in denying the

mother’s motion to continue.        The juvenile court may deny a motion for

continuance if the continuance would have benefited only the parent and the

parent’s past performance does not support a prediction for future success in

parenting the child. See In re T.D.H., 344 N.W.2d 268, 271 (Iowa Ct. App. 1983).

Here, the continuance would have benefited only the mother. Also, the mother’s

past performance, which resulted in the termination of her rights to three other

children, would not support a prediction for future success in parenting this child.

       IV.    Additional Time

       Mercedes claims the juvenile court should have given her an additional six

months to work on reunification with her child. She again asserts she should

have more time to engage in services. She points out that she signed up for
                                        5


parenting class and tried to get an appointment for individual therapy. She notes

that she began visitation with J.C. as soon as she got out of prison. She also

notes the child had been out of her care only four months at the time of the

termination hearing.

       The mother did not request services for concerns with mental health,

substance abuse, or parenting while she was in prison. The juvenile court found:

              While the Court agrees Mother has had little time to
       demonstrate changes, the little time she has been in the
       community, her behavior has been consistent with her prior
       behaviors in her other children’s cases. Mother has failed to follow
       basic rules of the Fresh Start Program, she has not engaged in
       recommended services such as therapy and a substance abuse
       evaluation, she continues to associate with inappropriate persons,
       has already missed visitation with the child and continues to be
       dishonest to providers and the Court. The Court finds Mother’s
       past and current performance is indicative of her future behavior,
       which does not bode well for this child.

       We determine the juvenile court properly denied the mother’s request for

additional time to work on reunification.   During the short period of time the

mother was out of prison before the termination hearing, she continued with the

same patterns of behavior that led to termination of her parental rights to her

other children. The mother agreed that some of the circumstances that existed

at the time the CINA case opened continued to exist at the time of the

termination hearing.

       We affirm the decision of the juvenile court terminating Mercedes’s

parental rights to J.C.

       AFFIRMED.